DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 6,271,645) in view of Forssell et al. (EP 3401150 A1).
	Regarding claim 1, Schneider teaches a method for reducing the overall power consumption of a (see 18, 20 fig.1, col. 2 lines 40-67, claim 9) , whereby the equalizer circuit includes a DC/DC converter (see 30  fig.1, col. 3  lines 41-50) for converting an input voltage corresponding to the a sum of the voltages of the two batteries into an output voltage to be applied to a first battery of the two batteries (see 18, 20 fig.1, col. 2 lines 40-67, claim 9), wherein the method comprises consists in: i) activating the DC/DC converter only when the State of Charge (SoC) of the first battery reaches a first level below the State of Charge (SoC) of the second battery  (see  col.4 lines 49 col.5 line 6); and ii) keeping the DC/DC converter active until the State of Charge (SoC) of the first battery reaches a second level above the State of Charge (SoC) of the second battery  (see  col.6 lines 7-27).
	Schneider doesn’t expressly teach reducing the overall power consumption of a “parked vehicle”.
	In an analogous art Forssell et al. teaches reducing the overall power consumption of a parked vehicle (see paragraph 0028).
	Hence it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Forssell in the invention of Schneider to reduce overall power consumption of parked car to avoid dc/dc converter losses (para 0028).
	Regarding claim 4, Schneider teaches A DC power network for a vehicle, the DC power network comprising two batteries including a first battery and a second battery connected in series (see 18, 20 fig.1, col. 2 lines 40-67, claim 9)  and an electronic control unit for controlling the activation of the DC/DC converter, wherein the electronic control unit is configured to perform a method for reducing overall power consumption of a (see 18, 20 fig.1, col. 2 lines 40-67, claim 9), wherein the DC power network includes an equalizer circuit, whereby the equalizer circuit includes a DC/DC converter (see 30  fig.1, col. 3  lines 41-50)  for converting an input voltage corresponding to a sum of voltages of the two batteries into an output voltage to be applied to a first battery of the two batteries (see 18, 20 fig.1, col. 2 lines 40-67, claim 9), wherein the method comprises i) activating the DC/DC converter only when the State of Charge (SoC) of the first battery reaches a first level below the State of Charge (SoC) of the second battery (see  col.4 lines 49 col.5 line 6);  and ii) keeping the DC/DC converter active until the State of Charge (SoC) of the first battery reaches a second level above the State of Charge (SoC) of the second battery (see  col.6 lines 7-27).
	Schneider doesn’t expressly teach reducing the overall power consumption of a “parked vehicle”.
	In an analogous art Forssell et al. teaches reducing the overall power consumption of a parked vehicle (see paragraph 0028).
	Hence it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Forssell in the invention of Schneider to reduce overall power consumption of parked car to avoid dc/dc converter losses (para 0028).
	Regarding claim 2, Combination of Schneider and Forssell teaches invention set forth above, Schneider further teaches wherein, while the DC/DC converter is active, a voltage applied to terminals of the first battery is controlled to be superior to a nominal voltage of the first battery (see 48 volts across bus 16 col.2 lines 40-65) 
	Regarding claim 3, Combination of Schneider and Forssell teaches invention set forth above, Schneider further teaches wherein, while the DC/DC converter is active a voltage applied to the terminals of the first battery is controlled to be superior to 14V (see 48 volts across bus 16 col.2 lines 40-65).
	Regarding claim 5, Combination of Schneider and Forssell teaches invention set forth above, Schneider further teaches wherein each battery is a 12V battery (see col.2 lines 55-65).
	Regarding claim 6, Combination of Schneider and Forssell teaches invention set forth above, Schneider further teaches wherein at least a first electrical device of the vehicle is connected in parallel between a ground terminal and a first phase terminal connected between the two batteries and at least a second electrical device of the vehicle is connected in parallel between a the ground terminal and a second phase terminal, the two batteries being connected in series between the ground terminal and the second phase terminal (see 16, 22 fig.1 col.2 line 41-67).
	Regarding claim 7, Combination of Schneider and Forssell teaches invention set forth above, Schneider further teaches wherein the DC/DC converter comprises two input terminals formed by the second phase terminal and the ground terminal and two output terminals formed by the first phase terminal and the ground terminal (see 30 fig.1, col. 3 lines 41-50)
	Regarding claim 8, Combination of Schneider and Forssell teaches invention set forth above, Forssell further teaches further comprising at least one of a starter and a generator connected across the two batteries connected in series (see fig.1 para 0019-0020).
	Regarding claim 9, Combination of Schneider and Forssell teaches invention set forth above, Schneider further teaches vehicle comprising the DC power network according to claim 4 (see fig.1, col. 2 lines 41-67).
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 6,271,645) in view of Forssell et al. (EP 3401150 A1) further in view of Schumacher et al. (US 2020/0086744 A1).
	Regarding claim 10, Combination of Schneider and Forssell teaches invention set forth above, combination doesn’t expressly teach wherein the DC power network is a low voltage network that is connected to a High Voltage network of the vehicle through another DC/DC converter.
	In an analogous art Schumacher teaches wherein the DC power network is a low voltage network that is connected to a High Voltage network of the vehicle through another DC/DC converter (see para 0048).
	Hence it would have been obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Schumacher in the invention of Schneider and Forssell to provide power for low loads using high voltage network.
	Regarding claim 11, Combination of Schneider, Forssell and Schumacher teaches invention set forth above, Schumacher further teaches wherein the vehicle is a Battery Electric Vehicle comprising an electrically driven powertrain powered by the High Voltage network (see para 0048).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836